Exhibit 99.2 PPL Corporation 3rd Quarter Earnings November 4, 2014 © PPL Corporation 2014 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2014 3 Third Quarter Earnings Results, Operational Overview and 2014 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence V. Sorgi Agenda © PPL Corporation 2014 4 Earnings Results © PPL Corporation 2014 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Increasing 2014 Ongoing Earnings Forecast Segment (Ongoing) Previous 2014E Ongoing Midpoint Revised 2014E Ongoing Midpoint U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2014 6 •U.K. Regulated segment bonus revenues –$130 million expected for regulatory year ending 3/31/2014 •Kentucky rate case announced •Compass Transmission Project update –Meetings initiated with key stakeholders Regulated Operational Overview © PPL Corporation 2014 7 Complete filings will be available at www.lge-ku.com/regulatory.asp LG&E and KU Rate Case Facts LG&E KU Electric Gas Electric Revenue Increase Requested $30 million $14 million $153 million Test Year 12-months ended 6/30/2016 12-months ended 6/30/2016 12-months ended 6/30/2016 Requested ROE 10.5% 10.5% 10.5% Jurisdictional Capitalization $2.1 billion $0.5 billion $3.6 billion Common Equity Ratio 52.75% 52.75% 53.02% Docket No. 2014-00372 2014-00372 2014-00371 © PPL Corporation 2014 8 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2014 9 •Energy Supply spin/separation activities –On track to achieve $155 million of synergies •Montana hydro sale update –Approvals received from Montana PSC and FERC •Susquehanna update •3Q operations review Supply Operational Overview © PPL Corporation 2014 10 Q3 2014 Q3 2013 Change U.K. Regulated Kentucky Regulated Pennsylvania Regulated - Supply Corporate and Other - Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 11 3rd Quarter 2013 EPS - Ongoing Earnings Utility revenue O&M Depreciation Financing Income taxes and other Total 2014 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 12 3rd Quarter 2013 EPS - Ongoing Earnings O&M Interest Expense Total 2014 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 13 3rd Quarter 2013 EPS - Ongoing Earnings Gross delivery margins Income taxes and other Total - 2014 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 14 3rd Quarter 2013 EPS - Ongoing Earnings East energy margins O&M Income taxes and other Total 2014 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 15 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Increasing 2014 Ongoing Earnings Forecast Segment (Ongoing) Previous 2014E Ongoing Midpoint Revised 2014E Ongoing Midpoint U.K. Regulated Kentucky Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2014 16 Appendix © PPL Corporation 2014 17 A predominantly rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on mid-point of forecast.Annualized dividend based on 2/6/2014 announced increase. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile © PPL Corporation 2014 18 (1)Figures based on assumed exchange rate of $1.67 / £. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. (3)Excludes projected capex related to proposed Compass Project. Projected Capital Expenditures Significant and stable investment opportunities in regulated utilities © PPL Corporation 2014 19 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.67 / £ and the RIIO-ED1 business plan as filed on July 1, 2013. 5-Year Regulatory Asset Base(1) CAGR:6.3% Projected Regulated Rate Base Growth Projected Regulated Rate Base Growth ($in billions) (2) 5-Year Regulatory Asset Base(1) CAGR: 6.3% $21.3 $23.2 $24.8 $26.4 $27.6 $29.0 (1) Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization. Represents Regulatory Asset Value (RAV) for WPD. (2) Figures based on assumed exchange rate of $1.67 / £ and the RIIO-ED1 business plan as filed on July 1, 2013. © PPL Corporation 201419 © PPL Corporation 2014 20 Energy Supply Hedge Update Capacity revenues(3) are expected to be $560, $505 and $455 million for 2014, 2015 and 2016 respectively. Note:As of September 30, 2014 Includes PPL Montana's hydroelectric facilities through the 3rd quarter of 2014. On September 26, 2013, PPL Montana, LLC reached an agreement to sell all 11 of its hydroelectric power plants. The sale is subject to regulatory approvals and is expected to close in the fourth quarter of 2014. (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2015 and 2016ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2015/2016 power prices at the 5th and 95th percentile confidence levels. (3)Expected capacity revenue includes all MWs cleared during PJMs RPM Auctions or during incremental auctions at the respective prices and any uncleared MWs at expected incremental auctions prices. © PPL Corporation 2014 21 Competitive Generation Overview Note:Includes owned and contracted generation. As of September 30, 2014 (1)Other includes PPAs, renewables and NUGS. © PPL Corporation 2014 22 24-hour average. NYMEX and TETCO M3 forward gas prices on 9/30/2014. Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. Market Prices © PPL Corporation 2014 23 Debt Maturities Note:As of September 30, 2014 (1)This amount includes $81 million of Pennsylvania Economic Development Financing Authority bonds due 2037 and $150 million of Pennsylvania Economic Development Financing Authority bonds due 2038 that may be put by the holders in September 2015.This amount also includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015. © PPL Corporation 2014 24 Liquidity Profile Note:As of September 30, 2014 Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 10% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. (1)As a result of the proposed spinoff transaction, PPL Energy Supply has syndicated a $1.85 billion credit facility which is currently fully committed.This syndicated credit facility will replace the existing $3 billion PPL Energy Supply syndicated credit facility and will be effective upon closing of the spinoff transaction. (2)In October 2014, the KU letter of credit facility was terminated and replaced with a new $198 million letter of credit facility expiring October 2017. © PPL Corporation 2014 Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings 25 Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) 3rd Quarter 2014 Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Spinoff of PPL Energy Supply: Change in tax valuation allowances Transition and transaction costs Separation benefits Other: EEI adjustments Separation benefits - union voluntary program Total Special Items Reported Earnings U.K. Regulated $$295 Kentucky Regulated $83 (1) (1) $82 (millions of dollars) Pennsylvania Regulated Supply $55 $45 46 (7) 2 2 2 41 $57 $86 Corporate and Other $(6) (3) (3) (11) (17) $(23) $$ Total (3) (3)(18) (1) 4 arnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Spinoff of PPL Energy Supply: Change in tax valuation allowances Separation benefits Other: Separation benefits - union voluntary program Total Special Items Reported Earnings U.K. Regulated $0.28 0.16 0.16 $0.44 Kentucky Regulated $0.12- $0.12(per share - diluted) Pennsylvania Regulated Supply $0.08 $0.07 0.07 (0.01) 0.01 0.01 0.06 $0.09 $0.13 Corporate and Other $(0.01) (0.01) (0.02) (0.03) $(0.04) $$ Total 0.54 0.07 0.16 (0.01) (0.03) 0.01 0.20 0.74 © PPL Corporation 201425 © PPL Corporation 2014 26 Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Third Quarter Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) 3rd Quarter 2013 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $199 $93 $51 $97 $(8) $432 Special Items: Adjusted energy-related economic activity, net (6) (6) Foreign currency-related economic hedges (82) (82) Acquisition-related adjustments: WPD Midlands Separation benefits (2) (2) Other: Change in WPD line loss accrual (16) (16) Change in U.K. tax rate 84 84 Total Special Items (16) (6) (22) Reported Earnings $183 $93 $51 $91 $(8) $410 (per share - diluted) (a) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $0.31 $0.14 $0.08 $0.14 $(0.01) $0.66 Special Items: Adjusted energy-related economic activity, net (0.01) (0.01) Foreign currency-related economic hedges (0.13) (0.13) Other: Change in WPD line loss accrual (0.03) (0.03) Change in U.K. tax rate 0.13 0.13 Total Special Items (0.03) (0.01) (0.04) Reported Earnings $0.28 $0.14 $0.08 $0.13 $(0.01) $0.62 (a) The " If-Converted Method" has been applied to PPL's 2011 Equity Units prior to settlement, resulting in $7 million of interest charges (after-tax) being added back to earnings for the three months ended September 30, 2013 and approximately 32 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 201426 © PPL Corporation 2014 27 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year- to- date Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) Year- to- Date September 30, 2014 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $668 $247 $196 $160 $(30) $1,241 Special Items: Adjusted energy-related economic activity, net (116) (116) Foreign currency-related economic hedges 72 72 Kerr Dam Project impairment Spinoff of PPL Energy Supply: Change in tax valuation allowances (10) (49) (10) (49) Transition and transaction costs (13) (13) Separation benefits Other: (7) (11) (18) Change in WPD line loss accrual (52) (52) Separation benefits - union voluntary program (2) (11) (13) Total Special Items 20 (2) (144) (73) (199) Reported Earnings $688 $247 $194 $16 $(103) $1,042 (per share diluted) (a) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $1.01 $0.37 $0.29 $0.24 $(0.04) $1.87 Special Items: Adjusted energy-related economic activity, net (0.17) (0.17) Foreign currency-related economic hedges 0.11 0.11 Kerr Dam Project impairment Spinoff of PPL Energy Supply: Change in tax valuation allowances (0.02) (0.07) (0.02) (0.07) Transition and transaction costs (0.02) (0.02) Separation benefits Other: (0.01) (0.02) (0.03) Change in WPD line loss accrual (0.08) (0.08) Separation benefits - union voluntary program (0.02) (0.02) Total Special Items 0.03 (0.22) (0.11) (0.30) Reported Earnings $1.04 $0.37 $0.29 $0.02 $(0.15) $1.57 (a) The "If-Converted Method" has been applied to PPL's 2011 Equity Units prior to settlement, resulting in $9 million of interest charges (after-tax) being added back to earnings for the nine months ended September 30, 2014 and approximately 14 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 201427 © PPL Corporation 2014 28 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year- to- date Earnings from Ongoing Operations to Reported Earnings (After Tax) (Unaudited) Year-to-Date September 30, 2013 (millions of dollars) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $663 $225 $160 $171 $(22) $1,197 Special Items: Adjusted energy-related economic activity, net (47) (47) Foreign currency-related economic hedges (8) (8) Acquisition-related adjustments: WPD Midlands Separation benefits Other acquisition-related adjustments Other: (4) (2) (4) (2) LKE discontinued operations EEI adjustments 1 1 1 1 Change in tax accounting method related to repairs Counterparty bankruptcy Windfall tax litigation 43 (3)1 (3) 1 43 Change in WPD line loss accrual Change in U.K. tax rate (35) 84 (35) 84 Total Special Items 78 2 (49) 31 Reported Earnings $741 $227 $160 $122 $(22) $1,228 (per share - diluted) (a) U.K. Kentucky Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $1.02 $0.36 $0.24 $0.26 $(0.03) $1.85 Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Acquisition-related adjustments: WPD Midlands(0.01) (0.07) (0.07) (0.01) Separation benefits Other: (0.01) (0.01) LKE discontinued operations Change in tax accounting method related to repairs Windfall tax litigation 0.06 0.01 (0.01) 0.01 (0.01) 0.06 Change in WPD line loss accrual (0.05) (0.05) Change in U.K. tax rate 0.13 0.13 Total Special Items 0.12 0.01 (0.08) 0.05 Reported Earnings $1.14 $0.37 $0.24 $0.18 $(0.03) $1.90 (a) The " If-Converted Method" has been applied to PPL's Equity Units prior to settlement, resulting in $37 million of interest charges (after tax) being added back to earnings for the nine months ended September 30, 2013 and approximately 59 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 201428 © PPL Corporation 2014 29 Reconciliation of PPL’s Forecast of Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Forecast of Earnings from Ongoing Operations to Reported Earnings (After- Tax) (Unaudited) Earnings from Ongoing Operations Special Items: Adjusted energy-related economic activity, net Foreign currency-related economic hedges Kerr Dam Project impairment Spinoff of PPL Energy Supply: Change in tax valuation allowances Transition and transaction costs Separation benefits Other: Change in WPD line loss accrual Separation benefits - union voluntary program Total Special Items Reported Earnings U.K. Regulated $1.38 0.11 (0.08) 0.03 $1.41 Kentucky Regulated $0.45 $0.45Forecast (per share - diluted) Midpoint Pennsylvania Corporate Regulated Supply and Other $0.39 $0.24 $(0.04) (0.17) (0.02) (0.07) (0.02) (0.01) (0.02) (0.02) (0.22) (0.11) $0.39 $0.02 $(0.15) $$ Total 2.42 (0.17) 0.11 (0.02) (0.07) (0.02) (0.03) (0.08) (0.02) (0.30) 2.12 $$High 2014 2.47 (0.17) 0.11 (0.02) (0.07) (0.02) (0.03) (0.08) (0.02) (0.30) 2.17 $$Low 2014 2.37 (0.17) 0.11 (0.02) (0.07) (0.02) (0.03) (0.08) (0.02) (0.30) 2.07 © PPL Corporation 201429 © PPL Corporation 2014 30 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings © PPL Corporation 2014 31 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (a)WPD Midlands' results are consolidated on a one-month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. © PPL Corporation 2014 32 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings © PPL Corporation 2014 33 Gross Margins Summary © PPL Corporation 2014 34 Reconciliation of Third Quarter Margins to Operating Income © PPL Corporation 2014 35 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
